internal_revenue_service department of the treasury washington pe contact person uniform issue list telephone number in reference to date nov employer_identification_number key district legend m n i l i l dear applicant this letter is in reply to the letter as amended from the authorized representative of m requesting certain rulings with respect to a proposed restructuring and the proper tax treatment of income received by m under sec_512 of the internal_revenue_code a professional organization described in section of the code m i sec_501 and implement for its members healthcare public policy through legislation regulation and litigation at the state and federal levels members including education media and public information and legal analysis and representation non-litigation in addition m provides a number of services for its m’s primary exempt_function is to develop m states that its statewide membership is comprised of the code and recognized as exempt under most of m’s members are also members of one predominately of organizations described in sec_170 a sec_501 of three regional associations which serve similar functions on a regional level and which are recognized as exempt under sec_501 services to their members including operational management guidance assistance with grass roots advocacy programs and assistance with other local needs in the healthcare industry several board members of the regional associations are also on m’s board_of directors many of m’s members paid dues both to m and to one or more of the three regional organizations the regional associations provide operational prior to m’s proposed restructuring due to rapid change in the healthcare industry and in response to financial pressures from its membership m states that it and the three regional associations concluded that it would be necessary to restructure their activities to better serve their membership has several aspects m states that this restructuring process n was formed with the three regional associations as its members and was recognized as exempt under sec_501 of the code provide representation and advocacy before state and federal governments on behalf of its members acting as agent for m bill and collect m membership dues in conjunction with its own membership dues billing and collection n’s purpose is to n shall to reduce the total member dues assessment m and the three regional associations consolidated billing and collection of their state and federal and local representation and advocacy activities m under a service_contract with n will provide all of the administrative and professional services for the representation and advocacy functions of n and the three regional associations including state and national public policy management representation and advocacy legal services public relation services and human resource services to streamline the membership dues billing process a billing statement will be issued by each of the three regional associations to assess membership dues for both m and the applicable regional association of the dues allocated to n will in turn be paid to m under the service agreement most m states that the services it performs under the service_contract with n are principally the same educational and legislative activities that it has performed historically in furtherance of its exempt_function and as such the services are uniquely related to its exempt_purpose these services benefit the entire healthcare industry rather than individual members in the industry and that all of the services are ultimately financed by dues collected by the three regional associations and then allocated to n m also states that sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 of the income_tax regulations provides its activities should be directed to the improvement of that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit same general class as a chamber of commerce or board_of trade thus business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons in a regular business of a kind ordinarily carried on for a profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league an organization whose purpose is to engage it is an organization of the sec_511 of the code imposes a tax on the unrelated_business_income of certain exempt_organizations including those exempt under sec_501 sec_512 of the code provides that as a general_rule except as otherwise provided the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less certain allowable deductions and modifications sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the functions constituting the basis for its exemption sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1 513-l a of the regulations provides that gross_income of an exempt_organization subject_to tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if trade_or_business carried on by the organization_trade_or_business is not substantially related other than such trade_or_business is regularly the conduct of such it is income from a and through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the regulations provides that activities of producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose identity as trade_or_business merely because they are carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization thus for example activities of soliciting selling and publishing commercial advertising do not lose identity as a trade_or_business even though the advertising is published in an exempt_organization periodical which contains editorial matter related to the exempt purposes of the organization sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code of the trade_or_business which produces the income is not - substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question--the activities that is producing or distributing the goods or performing the services involved--and the accomplishment of the organization’s exempt purposes if the conduct of sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is whether granted exemption depends in each case upon the facts and circumstances involved m states that n provides lobbying_activities for the benefit of m’s membership and that m will be reimbursed for the cost of providing these services before income from an activity may be taxed as unrelated_business_income the following three conditions must be satisfied the organization’s exempt_purpose must be regularly carried on the trade_or_business must not be substantially related to the activity must constitute a trade_or_business and the trade_or_business it is evident from the facts presented that m’s activities regarding lobbying services to n are regularly carried on and that the activities may be considered to be trade_or_business however we are persuaded that m’s lobbying_activities are substantially related to its exempt purposes within the meaning of sec_1_513-1 of the regulations because they benefit the common business_interest of m’s membership as a whole and do not benefit any members in their individual capacities based on the application of the above principles to the facts presented in the ruling_request we rule as follows amounts received by m from n for lobbying services under the service_contract will not be considered to be unrelated_business_income taxable under sec_512 of the code the proposed restructuring will not affect m’s status as an organization described in sec_501 of the code the ruling_request as amended contains no request with respect to the treatment of income from billing and other administrative services provided under the service_contract with n these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any such change should be reported to your key district_director because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records district_director we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code a copy of this ruling is being forwarded to your key except as we have specifically ruled herein this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours 8igned garland a g garland a carter chief exempt_organizations technical branch y e
